569 F.3d 1004 (2009)
The MINISTRY OF DEFENSE AND SUPPORT FOR the ARMED FORCES OF the ISLAMIC REPUBLIC OF IRAN, as Successor in Interest to the Ministry of War of the Southern District of Government of Iran, California, Plaintiff-Appellant,
v.
Dariush ELAHI, Intervenor-Appellee.
No. 03-55015.
United States Court of Appeals, Ninth Circuit.
Filed June 23, 2009.
David J. Bederman, Law Office of David J. Bederman, Esq., Atlanta, GA (argued), Anthony J. Van Patten, Anthony J. Van Patten, Inc., Glendale, CA, Mina Almassi, Los Altos, CA, for the plaintiff-appellant.
Jonathan R. Mook, DiMuroGinsberg, P.C., Alexandria, VA (argued), Philip J. Hirschkop, Hirschkop & Assoc., P.C., Alexandria, VA, for the intervenor-appellee.
Lewis S. Yelin, Dept. of Justice, Civil Division, Washington, D.C. (argued), Peter *1005 D. Keisler, Assistant Attorney General, Carol C. Lam, United States Attorney, Douglas N. Letter, Appellate Litigation Counsel, for United States as Amicus Curiae.
Before: B. FLETCHER, KIM McLANE WARDLAW and RAYMOND C. FISHER, Circuit Judges.

ORDER
We remand to the district court to comply with the United States Supreme Court's decision in Ministry of Defense and Support for the Armed Forces of the Islamic Republic of Iran v. Elahi, ___ U.S. ___, 129 S.Ct. 1732, 173 L.Ed.2d 511 (2009).